In The
Court of Appeals
For The
First District of Texas
____________

NOS. 01-04-00497-CR
          01-04-00498-CR
____________

JESUS BERNABE, Appellant

V.

THE STATE OF TEXAS, Appellee




On Appeal from the 184th District Court
Harris County, Texas
Trial Court Cause Nos. 964467 and 964383



 
MEMORANDUM  OPINION
               Appellant pleaded guilty to the offenses of aggravated robbery and
aggravated assault.  In accordance with his plea bargain agreement with the State, the
trial court sentenced appellant to confinement for 15 years in each case.  Appellant
filed a timely notice of appeal in each case.  We dismiss for lack of jurisdiction.
               In a plea-bargained case in which the punishment assessed does not exceed
the plea agreement, a defendant may appeal only those matters that were raised by
written motion filed and ruled on before trial, or after obtaining the trial court’s
permission to appeal.  Tex. R. App. P. 25.2(a)(2).
               The trial court’s certifications of appellant’s right to appeal state that these
are plea-bargained cases and appellant has no right to appeal.  The records support
the certifications.  We must dismiss an appeal if the trial court’s certification shows
there is no right to appeal.  See Tex. R. App. P. 25.2(d).
               We also note that appellant waived his right to appeal in both cases.  See
Buck v. State, 45 S.W.3d 275, 278 (Tex. App.—Houston [1st Dist.] 2001, no pet.).]
               Accordingly, we dismiss the appeals for lack of jurisdiction.
PER CURIAM
Panel consists of Chief Justice Radack, and Justices Keyes and Bland.
Do not publish.   Tex. R. App. P. 47.2(b).